Citation Nr: 0940064	
Decision Date: 10/22/09    Archive Date: 10/30/09

DOCKET NO.  06-31 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an initial evaluation in excess of zero 
percent for muscle tension headaches.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 




INTRODUCTION

The Veteran served on active duty from October 1970 to 
September 1973 and from March 1974 to August 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued by the RO in 
August 2005 which granted service connection for muscle 
tension headaches and assigned a zero percent rating from 
March 21, 2003. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that additional development is necessary 
before a decision can be made on the merits.  The Veterans 
Claims Assistance Act of 2000 (VCAA), specifically provides 
that the duty to assist includes providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002).  

Review of the record shows that the Veteran underwent VA 
examination in March 2006 to determine the nature and 
severity of the headaches.  The Veteran reported having 8 to 
12 debilitating headaches a year.  A private medical record 
from Dr. Khaled Jreisat dated in June 2006 indicates that the 
Veteran had an excellent response to medication for his 
headaches and he was free of headaches.  In light of this 
evidence, the Board finds that another VA neurological 
examination is required to obtain a more contemporaneous 
depiction of the severity of the Veteran's headaches.  See 
Palczewksi v. Nicholson, 21 Vet. App. 174, 181-82 (2007), 
citing Caluza v. Brown, 7 Vet. App. 498, 505- 06 (1998) 
("Where the record does not adequately reveal the current 
state of the claimant's disability...the fulfillment of the 
statutory duty to assist requires a thorough and 
contemporaneous medical examination").

The record shows that the Veteran received treatment for his 
headaches from Dr. Khaled Jreisat at Coastal Neurological 
Associates, P.A., located at 729 Professional Drive, New 
Bern, North Carolina, 28560, in 2006.  The RO should contact 
the Veteran and ask the Veteran to provide the appropriate 
authorizations and dates of treatment so the Veteran's 
treatment records from Dr. Jreisat can be obtained.  The RO 
should also ask the Veteran to identify any other treatment 
for the headaches from VA or non-VA health care providers 
since 2003.  If any healthcare providers are adequately 
identified, the RO should ask the Veteran to provide the 
appropriate authorizations so that any such treatment records 
can be obtained.  VA has a duty to seek these records.  
38 U.S.C.A. § 5103A(b)(1).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all VA 
and non-VA medical treatment for the 
headaches disorder since 2003.  After 
obtaining any necessary releases, obtain 
all medical records showing treatment for 
the headaches from any identified 
healthcare provider.  If no records are 
available, documentation stating such 
should be incorporated into the claims 
file.

2.  After obtaining the necessary 
release, obtain all medical records 
showing treatment for the headaches from 
Dr. Khaled Jreisat at Coastal 
Neurological Associates, P.A., located at 
729 Professional Drive, New Bern, North 
Carolina, 28560.  If no records are 
available, documentation stating such 
should be incorporated into the claims 
file.

3.  Schedule the Veteran for a VA 
neurological examination to determine the 
nature, extent, and severity of the 
service-connected muscle tension 
headaches.  The Veteran's VA claims 
folder must be made available to the 
examiner for review in connection with 
the examination.  

The examiner should report all symptoms 
due to the muscle tension headaches.  The 
examiner should report the frequency of 
the headaches (number of headaches per 
month) since 2003.  The examiner should 
report if the Veteran has or had 
prostrating headaches and if so, the 
frequency and duration of any prostrating 
attacks due to the headaches.  Any 
opinions expressed by the examiner should 
be accompanied by a clear rationale.  

4.  Then, readjudicate the issue on 
appeal.  If all of the desired benefits 
are not granted, a supplemental statement 
of the case should be furnished to the 
Veteran and his representative.  The case 
should then be returned to the Board, if 
otherwise in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


